DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant' s amendment filed on 7/5/2022.  Claims 14-20 and 29-35 are now pending in the present application.  Claims 21-26 have been canceled by the Applicant.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 8/7/2019, 2/19/2020, 1/28/2021, 7/27/2021, 2/16/2022, and 3/9/2022,  have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 14-20 and 29-35 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 14 and 29, the best prior art found during the prosecution of the present application, You et al. (U.S. Patent Application Publication No. 2018/0027483 A1) and 3GPP TSG-RAN2 Meeting #95bis; R2-166564; Authorization of Use of Coverage Enhancements; Kaohsiung, Taiwan; October 10-14, 2016 (cited on Applicant’s IDS filed 2/19/2020), fails to disclose, teach, or suggest the limitations of monitoring if a paging message for the device is received while the device camps in the extended coverage, wherein the paging message is to initiate a signaling access in the extended coverage for a signaling procedure to get the latest status of coverage authorization; and allowing the device to initiate the signaling access while the device camps in the extended coverage if the paging message is received in combination with and in the context of all of the other limitations in claims 14 and 29.
Claims 15-20 and 30-35 are also allowed by virtue of their dependency on claims 14 and 29.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Griot et al. (U.S. Patent Application Publication No. 2016/0286524 A1) discloses low cost paging and
Shan et al. (U.S. Patent Application Publication No. 2019/0174270 A1) discloses a service transmission method and wireless communications device.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642